Citation Nr: 0834486	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  03-26 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to August 
1942, was a prisoner of war from April 1942 to August 1942 
and was in "no casualty status" from August 1942 until the 
time of his death in November 1944.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

In January 2006 the Board denied the appellant's claim.

In April 2008 the United States Court of Appeals for Veterans 
Claims vacated the Board's decision and remanded the case for 
further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.

In the instant case, at the time of his death the veteran was 
in a "no casualty status."  The veteran's active duty 
status at the time of his death is pivotal in determining the 
appellant's entitlement to service connection for the cause 
of the veteran's death.  Following the Court's order in its 
decision of February 2008, the RO shall prepare a legal 
definition for "no casualty status" and determine the 
reason why the veteran was in a "no casualty status" at the 
time of his death.

Furthermore, the Board notes that the appellant has submitted 
a November 1952 affidavit from Atanacio N. Pagalilauan which 
states that he is a practicing physician who served with the 
veteran and treated him for pneumonia from July 1942 to 
August 1942 while they were both prisoners of war.  The RO 
should corroborate whether Atanacio N. Pagalilauan was indeed 
a prisoner of war with the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall prepare a legal 
definition of what the term "no 
casualty status" means.  If necessary, 
the RO should contact the National 
Personnel Records Center for the 
definition.  The RO should determine, 
if at all possible, the reason why the 
veteran was in a "no casualty status" 
at the time of his death.

2.  The RO should attempt to 
corroborate whether Atanacio N. 
Pagalilauan, who submitted the 
affidavit of November 1952, was indeed 
a prisoner of war from July to August 
1942 with the veteran. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




